DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “a light source at a side of the reference substance away from the bottom portion of the inner cavity; a lens at a side, away from the reference substance, of the light source, a distance between the light source and the reference substance being less than a distance between the lens and the reference substance; an image sensor, at the top portion of the inner cavity, and at a side, away from the reference substance, of the lens for receiving a light emitted by the light source and scattered by the lens, the distance between the lens and the reference substance being less than a distance between the image sensor and the reference substance, and an orthographic projection of the image sensor on the reference substance overlaps with an orthographic projection of the lens on the reference substance”, in combination of with all other recited associated elements in an acceleration measuring device.
The primary reasons for allowance of independent claim 11 is the inclusion of the specific limitations of “a light source at a side of the reference substance away from the bottom portion of the inner cavity; a lens at a side, away from the reference substance, of the light source, a distance between the light source and the reference substance being less than a distance between the lens and the reference substance; an image sensor, at the top portion of the inner cavity, and at a side, away from the reference substance, of the lens for receiving a light emitted by the light source and scattered by the lens, the distance between the lens and the reference substance being less than a distance between the image sensor and the reference substance, and an orthographic projection of the image sensor on the reference substance overlaps with an orthographic projection of the lens on the reference substance”, in combination of with all other recited method steps in an acceleration measuring method for measuring acceleration of an object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861